Exhibit 10.4

 

PLACEMENT AGENCY AGREEMENT

 

June 24, 2020

 

Aegis Capital Corp.

 

810 Seventh Ave, 18th Floor

New York, NY 10019

 

Re: DelMar Pharmaceuticals, Inc.

 

Ladies and Gentlemen:

 

This Placement Agency Agreement (“Agreement”) sets forth the terms upon which
Aegis Capital Corp., a New York corporation (“Aegis” or “Placement Agent”), a
registered broker-dealer and member of the Financial Industry Regulatory
Authority (“FINRA”), shall be engaged by DelMar Pharmaceuticals, Inc., a Nevada
corporation (the “Company”) to act as exclusive Placement Agent in connection
with the private placement (the “Offering”) of shares (the “Shares”) of Series C
Convertible Preferred Stock, par value $0.001 per share (the “Series C Preferred
Stock”). The Offering will consist of a minimum of 10,000 Shares ($10 million)
(“Minimum Offering Amount”) and up to a maximum of 20,000 Shares ($20 million)
(“Maximum Offering Amount”) which shall be offered on a “reasonable efforts, all
or none” basis as to the Minimum Offering Amount and a “reasonable efforts”
basis for all amounts in excess of the Minimum Offering Amount. In the event the
Offering is oversubscribed, the Company and Placement Agent may, in their mutual
discretion, have Company sell up to 10,000 additional Shares for an additional
aggregate purchase price of $10 million (the “Overallotment”). For purposes
hereof, the term “Shares” or “Series C Preferred Stock” shall refer to and
include potentially one or more series of Series C Preferred Stock (i.e., Series
C-1 Preferred Stock, Series C-2 Preferred Stock, etc.) that may be sold in the
Offering, each of which shall contain identical terms except for the conversion
price which may vary from series to series.

 

The purchase price for the Shares will be $1,000 per Share (the “Offering
Price”), with a minimum investment of $100,000; provided, however, that
subscriptions for lesser amounts may be accepted in the Company’s and Placement
Agent’s joint discretion. The Placement Agent shall accept subscriptions only
from persons or entities who qualify as “accredited investors,” as such term is
defined in Rule 501 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “SEC”) under Section
4(a)(2) of the Securities Act of 1933, as amended (the “Securities Act”). The
Shares will be offered until the earlier of (i) the termination of the Offering
as provided herein, (ii) the time that all Shares offered in the Offering are
sold or (iii) August 31, 2020 (“Initial Offering Period”), which date may be
extended by the Placement Agent and the Company in their joint discretion until
September 30, 2020 (this additional period and the Initial Offering Period shall
be referred to as the “Offering Period”). The date on which the Offering expires
or is terminated shall be referred to as the “Termination Date.”

 

With respect to the Offering, the Company shall provide the Placement Agent, on
terms set forth herein, the right to offer and sell all of the Shares being
offered. Purchases of Shares may be made by officers, directors, employees and
affiliates of the Placement Agent. All such purchases, together with purchases
by officers, directors, employees and affiliates of the Company, shall be
included in calculations as to whether the Minimum Offering Amount, Maximum
Offering Amount or Overallotment has been sold in the Offering. The Company, in
its sole discretion, may accept or reject, in whole or in part, any prospective
investment in the Shares. Notwithstanding anything to the contrary set forth
herein, it is understood that no sale shall be regarded as effective unless and
until accepted by the Company. The Company and the Placement Agent shall
mutually agree with respect to allotting any prospective subscriber less than
the number of Shares that such subscriber desires to purchase.

 



1



 

The Offering will be made by the Company solely pursuant to the Memorandum (as
defined below), which at all times will be in form and substance reasonably
acceptable to the Company, the Placement Agent and their respective counsel and
contain such legends and other information as Company, the Placement Agent and
their respective counsel, may, from time to time, deem necessary or desirable to
be set forth therein. “Memorandum” as used in this Agreement means Company’s
Confidential Private Placement Memorandum dated on or about June 24, 2020,
inclusive of all annexes, and all amendments, supplements and appendices
thereto.

 

1. Appointment of Placement Agent. On the basis of the representations and
warranties provided herein, and subject to the terms and conditions set forth
herein, the Placement Agent is appointed as exclusive placement agent for the
Company during the Offering Period to assist the Company in finding qualified
subscribers for the Offering. The Placement Agent may sell Shares through other
broker-dealers who are FINRA members, as well as through foreign finders
pursuant to applicable FINRA rules, and may reallow all or a portion of the
Agent Compensation (as defined in Section 3(b) below) it receives to such other
broker-dealers or foreign finders. On the basis of such representations and
warranties and subject to such terms and conditions, the Placement Agent hereby
accepts such appointment and agrees to perform its services hereunder diligently
and in good faith and in a professional and businesslike manner and to use its
reasonable efforts to assist the Company in (A) finding subscribers of Shares
who qualify as “accredited investors,” as such term is defined in Rule 501 of
Regulation D, and (B) completing the Offering. The Placement Agent has no
obligation to purchase any of the Shares. Unless sooner terminated in accordance
with this Agreement, the engagement of the Placement Agent hereunder shall
continue until the later of the Termination Date or the Final Closing (as
defined below).

 

2. Representations, Warranties and Covenants of the Company. Except as set forth
in the Memorandum, the SEC Reports (as defined herein) or in the schedule of
exceptions delivered to the Placement Agent on the date hereof (the “Schedule of
Exceptions”), the representations and warranties of the Company contained in
this Section 2 are true and correct as of the date of this Agreement.

 

(a) The Memorandum has been prepared by the Company in compliance in all
material respects with Regulation D and Section 4(a)(2) of the Act and the
requirements of all other rules and regulations (the “Regulations”) relating to
offerings of the type contemplated by the Offering, and the applicable
securities laws and the rules and regulations of those jurisdictions wherein the
Placement Agent notifies the Company that the Shares are to be offered and sold
excluding any foreign jurisdictions. The Shares will be offered and sold
pursuant to the registration exemptions provided by Regulation D and Section
4(a)(2) of the Act as a transaction not involving a public offering and the
requirements of any other applicable state securities laws and the respective
rules and regulations thereunder in those United States jurisdictions in which
the Placement Agent notifies the Company that the Shares are being offered for
sale. To the extent that Shares are offered in jurisdictions outside of the
United States, such Shares will be offered and sold in compliance with all
applicable laws that govern private securities offerings in the applicable
country and in all local jurisdictions in which such Shares are offered. None of
the Company, its affiliates, or any person acting on its or their behalf (other
than the Placement Agent, its affiliates or any person acting on its behalf, in
respect of which no representation is made) has taken nor will it take any
action that conflicts with the conditions and requirements of, or that would
make unavailable with respect to the Offering, the exemption(s) from
registration available pursuant to Rule 506(b) of Regulation D or Section
4(a)(2) of the Act, or knows of any reason why any such exemption would be
otherwise unavailable to it. None of the Company, its predecessors or affiliates
has been subject to any order, judgment or decree of any court of competent
jurisdiction temporarily, preliminarily or permanently enjoining such person for
failing to comply with Section 503 of Regulation D. The Company has not, for a
period of six months prior to the commencement of the offering of Shares, sold,
offered for sale or solicited any offer to buy any of its securities in a manner
that would be integrated with the offer and sale of the Shares pursuant to this
Agreement and would cause the exemption from registration set forth in Rule
506(b) of Regulation D to become unavailable with respect to the offer and sale
of the Shares pursuant to this Agreement in the United States. For purposes of
this Agreement, “to the Company’s Knowledge” or similar phrases means (a) the
actual knowledge of any of Saiid Zarrabian and Scott Praill of a fact or matter
after making reasonable inquiry.

 



2



 

(b) The Memorandum does not include any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; provided, however, the foregoing does not apply to any
statements or omissions made solely in reliance on and in conformity with
written information furnished to the Company by the Placement Agent specifically
for use in the preparation thereof. None of the statements, documents,
certificates or other items made, prepared or supplied by the Company with
respect to the transactions contemplated hereby contains an untrue statement of
a material fact or omits to state a material fact necessary to make the
statements contained therein not misleading in light of the circumstances in
which they were made. There are no facts, circumstances or conditions which the
Company has not disclosed in the Memorandum and of which the Company is aware
that has had or that could reasonably be expected to have a Company Group
Material Adverse Effect (as defined in Section 2(c) below). Notwithstanding
anything to the contrary herein, the Company makes no representation or warranty
with respect to any estimates, projections and other forecasts and plans
(including the reasonableness of the assumptions underlying such estimates,
projections and other forecasts and plans) that may have been delivered to the
Placement Agent or its representatives or that are contained in the Memorandum,
except that such estimates, projections and other forecasts and plans have been
prepared in good faith on the basis of assumptions stated therein, which
assumptions were believed to be reasonable at the time of such preparation. Any
statistical and market-related data included in the Memorandum are based on or
derived from sources that the Company believes, after reasonable inquiry, to be
reliable and accurate in all material respects and, to the extent required, the
Company has obtained the written consent to the use of such data from such
sources.

 

(c) The Company is a corporation duly incorporated and validly existing in good
standing under the laws of the State of Nevada and has the requisite power and
authority to own its properties and to carry on its business as described in the
Memorandum. Del Mar Pharmaceuticals (BC) Ltd., 0959454 B.C. Ltd. and 0959456
B.C. Ltd. are the only entities owned or controlled, by the Company (each a
“Subsidiary” and collectively, the “Subsidiaries”), each of which is duly
incorporated, validly existing and in good standing under the laws of British
Columbia, Canada. Except as described in the Memorandum, neither the Company nor
its Subsidiaries (i) owns or controls, directly or indirectly, any interest in
any other corporation, association or other business entity or (ii) participates
in any joint venture, partnership or similar arrangement. Each of the Company
and the Subsidiaries (collectively referred to herein as the “Company Group) is
qualified or licensed to do business in all jurisdictions in which the character
of the properties owned or held under lease by it or the nature of its business
makes qualification necessary, except where the failure to be so qualified or
licensed would not reasonably be expected to result in a Company Group Material
Adverse Effect. No member of the Company Group is in violation of any provision
of any of its organizational documents. As used in this Agreement, “Company
Group Material Adverse Effect” means any event, circumstance, change or effect
that, individually or in the aggregate with all other events, circumstances,
changes and effects, is or is reasonably likely to be materially adverse to (i)
the business, condition (financial or otherwise), assets, liabilities or results
of operations of the Company and its Subsidiaries taken as a whole or (ii) the
ability of the Company to consummate the transactions contemplated by this
Agreement and to perform its obligations under the Transaction Documents;
provided, however, that clause (i) shall not include any event, circumstance,
change or effect resulting from (y) changes in general economic conditions or
changes in securities markets in general that do not have a materially
disproportionate effect (relative to other industry participants) on the Company
or its Subsidiaries or (z) general changes in the industries in which the
Company and the Company Subsidiaries operate, except those events,
circumstances, changes or effects that adversely affect the Company and its
Subsidiaries to a materially greater extent than they affect other entities
operating in such industries.

 



3



 

(d) The Company has all requisite corporate power and authority to enter into
and perform its obligations under this Agreement, the Registration Rights
Agreement substantially in the form of Exhibit B to the Memorandum (the
“Registration Rights Agreement”), the Subscription Agreement substantially in
the form of Exhibit A to the Memorandum (the “Subscription Agreement”), the
Escrow Agreement (as hereinafter defined) and the other agreements contemplated
hereby (this Agreement, the Subscription Agreement, the Registration Rights
Agreement and the other agreements contemplated hereby that the Company is
executing and delivering hereunder are collectively referred to herein as the
“Transaction Documents”).

 

(e) The Shares to be purchased by investors pursuant to the Memorandum and the
Agent Warrants (as defined in Section 3(b)) to be issued to the Placement Agent
pursuant to the terms of this Agreement have been duly authorized for issuance
and sale pursuant to this Agreement and, when issued and delivered by the
Company pursuant to this Agreement against payment of the consideration set
forth herein, will be duly and validly issued, fully paid and non-assessable and
will have the rights, preferences and priorities set forth in the Company’s
Certificate of Incorporation (including the Certificate of Designation, as
defined below). The shares of common stock, par value $0.001 of the Company
(“Common Stock”) issuable upon conversion of the Shares and Agent Warrant Shares
(as defined in Section 3(b)) (collectively, the “Conversion Shares”) have been
duly authorized and reserved for issuance and when issued by the Company upon
valid conversion of the Shares and Agent Warrant Shares, will be duly and
validly issued, fully paid and nonassessable. The shares of Common Stock which
will be issued as dividends on the Shares (collectively, the “Dividend Shares”)
have been duly authorized and reserved for issuance, and when issued by the
Company in payment of dividends on the Shares, will be duly and validly issued,
fully paid and nonassessable. The Agent Warrant Shares have been duly authorized
and reserved for issuance and when issued by the Company pursuant to the terms
of the Agent Warrants, will be duly and validly issued, fully paid and
nonassessable. The issuance of the Shares, Conversion Shares, Dividend Shares,
Agent Warrants and Agent Warrant Shares are not subject to any preemptive or
other similar rights of any securityholder of the Company. The capital stock of
the Company conforms in all material respects to all statements relating thereto
contained in the Memorandum. No holder of Shares or Agent Warrants will be
subject to personal liability solely by reason of being such a holder.

 

(f) Prior to the First Closing, each of the Transaction Documents (other than
this Agreement, which has already been authorized) will have been duly
authorized. This Agreement has been duly authorized, executed and delivered and
constitutes, and each of the other Transaction Documents, upon due execution and
delivery, will constitute, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms (i)
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
related to laws affecting creditors’ rights generally, including the effect of
statutory and other laws regarding fraudulent conveyances and preferential
transfers, and except that no representation is made herein regarding the
enforceability of the Company’s obligations to provide indemnification and
contribution remedies under the securities laws and (ii) subject to the
limitations imposed by general equitable principles (regardless of whether such
enforceability is considered in a proceeding at law or in equity).



 



4



 

(g) Neither the execution and the delivery of this Agreement or any Transaction
Document, nor the consummation of the transactions contemplated hereby, will
(with or without the passage of time or giving of notice): (i) violate any
injunction, judgment, order, decree, ruling, charge or other restriction, or any
Law (as defined below) applicable to any member of the Company Group, (ii)
violate any provisions of any of the charter documents of any member of the
Company Group, (iii) violate or constitute a default (or any event which, with
or without due notice or lapse of time, or both, would constitute a violation or
default) under, result in the termination of, accelerate the performance
required by any of the terms, conditions or provisions of any Material Contract
(as defined in Section 2(n) below) of any member of the Company Group, or by
which any member of the Company Group, or any of its respective operating
assets, is bound or (iv) result in the creation of any lien, charge or other
encumbrance on the assets or properties of any member of the Company Group.
“Law” means any applicable federal, national, regional, state, municipal or
local law, statute, treaty, rule, regulation, ordinance, order, code, judgment,
decree, directive, injunction, writ or similar action or decision.

 

(h) Except as set forth on Schedule 2(h) of the Schedule of Exceptions, the
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by the Company under the Securities Act and the Securities
and Exchange Act of 1934, as amended (the “Exchange Act”), including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. The SEC Reports complied in all material
respects with the requirements of the Securities Act and the Exchange Act, as
applicable, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. Except as
set forth on Schedule 2(h) of the Schedule of Exceptions, the financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its Subsidiaries
as of and for the dates thereof and the results of operations and cash flows for
the periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

 

(i) Except as disclosed on Schedule 2(i) of the Schedule of Exceptions, since
the date of the latest audited financial statements included within the SEC
Reports, (i) there has been no event, occurrence or development that has had or
that could reasonably be expected to result in a Company Group Material Adverse
Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or disclosed in filings made with the SEC, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate (as defined below), except pursuant to
existing Company stock option plans. The Company does not have pending before
the Commission any request for confidential treatment of information. Except for
the issuance of the Shares contemplated by the Memorandum and this Agreement or
as set forth in the SEC Reports, no event, liability, fact, circumstance,
occurrence or development has occurred or exists or is reasonably expected to
occur or exist with respect to the Company or its Subsidiaries or their
respective businesses, prospects, properties, operations, assets or financial
condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least 1 Trading Day prior to the
date that this representation is made. For purpose hereof, ” Affiliate” means
any person that, directly or indirectly through one or more intermediaries,
controls or is controlled by or is under common control with a person, as such
terms are used in and construed under Rule 405 under the Securities Act.

 



5



 

(j) The capitalization of the Company as of the date hereof is as set forth in
the SEC Reports. The Company has not issued any capital stock since its most
recently filed periodic report under the Exchange Act, other than pursuant to
the exercise of employee stock options under the Company’s stock option plans,
the issuance of shares of Common Stock to employees or consultants pursuant to
the Company’s employee stock purchase plans and pursuant to the conversion
and/or exercise of Common Stock Equivalents (as defined below) outstanding as of
the date of the most recently filed periodic report under the Exchange Act. No
Person has any right of first refusal, preemptive right, right of participation,
or any similar right to participate in the transactions contemplated by the
Transaction Documents. Except as a result of the purchase and sale of the Shares
and, as disclosed in the Company’s SEC Reports and Schedule 2(j) of the Schedule
of Exceptions, there are no outstanding options, warrants, scrip rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock or the capital stock of any Subsidiary, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock or
Common Stock Equivalents or capital stock of any Subsidiary. Except as set forth
on Schedule 2(i) of the Schedule of Exceptions, the issuance and sale of the
Shares will not obligate the Company or any Subsidiary to issue shares of Common
Stock or other securities to any Person. Except as disclosed in the SEC Reports,
there are no outstanding securities or instruments of the Company or any
Subsidiary with any provision that adjusts the exercise, conversion, exchange or
reset price of such security or instrument upon an issuance of securities by the
Company or any Subsidiary. There are no outstanding securities or instruments of
the Company or any Subsidiary that contain any redemption or similar provisions,
and there are no contracts, commitments, understandings or arrangements by which
the Company or any Subsidiary is or may become bound to redeem a security of the
Company or such Subsidiary. The Company does not have any stock appreciation
rights or “phantom stock” plans or agreements or any similar plan or agreement.
All of the outstanding shares of capital stock of the Company are duly
authorized, validly issued, fully paid and nonassessable, have been issued in
compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Securities, except for shareholder approval to
increase the number of authorized shares of Common Stock. There are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
stockholders. “Common Stock Equivalents” means any securities of the Company or
the Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

(k) The Certificate of Designation on the Series C Preferred Stock, the proposed
form of which is attached to the Memorandum as Exhibit C (the “Certificate of
Designation”), has been duly authorized by the Company and will have been duly
executed and delivered by the Company and duly filed with the Secretary of State
of the State of Nevada before the First Closing. The holders of the Series C
Preferred Stock will have the rights set forth in the Certificate of Designation
upon filing of the Certificate of Designation with the Secretary of State of the
State of Nevada.

 



6



 

(l) The conduct of business by members of the Company Group as presently and
proposed to be conducted is not subject to continuing oversight, supervision,
regulation or examination by any governmental official or body of the United
States, or any other jurisdiction wherein any such members currently conduct
such business, except as described in the SEC Reports or the Memorandum. Neither
the Company, nor any other member of the Company Group has received any notice
of any violation of, or noncompliance with, any Law applicable to its business,
the violation of, or noncompliance with, which would have or would reasonably be
expected to have a Company Group Material Adverse Effect, and the Company knows
of no facts or set of circumstances which could give rise to such a notice.

 

(m) The Company and the Subsidiaries possess all certificates, authorizations
and permits issued by the appropriate federal, state, local or foreign
regulatory authorities necessary to conduct their respective businesses as
described in the SEC Reports, except where the failure to possess such permits
could not reasonably be expected to result in a Company Group Material Adverse
Effect (“Material Permits”), and neither the Company nor any Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any Material Permit.

 

(n) Except as disclosed in the Memorandum or in the SEC Reports, no breach or
default by any member of the Company Group or, to the Company’s Knowledge, any
other party, exists in the due performance under any of the terms of any note,
bond, indenture, mortgage, deed of trust, lease, rental agreement, material
contract, material purchase or sales order or other material agreement or
instrument to which any member of the Company Group is a party or by which it or
its property is bound or affected (each of the foregoing, a “Material
Contract”), and there exists no condition, event or act which constitutes, nor
which after notice, the lapse of time or both, could constitute a default under
any of the foregoing, except as would not, individually or in the aggregate, has
had or is reasonably be expected to have an Company Group Material Adverse
Effect. The Material Contracts disclosed in the Memorandum are accurately
described in the Memorandum and are in full force and effect in accordance with
their respective terms, subject to any applicable bankruptcy, insolvency or
other laws affecting the rights of creditors generally and to general equitable
principles and the availability of specific performance.

 

(o) Except as set forth on Schedule 2(o) of the Schedule of Exceptions, the
Company and the Subsidiaries have, or have rights to use, all patents, patent
applications, trademarks, trademark applications, service marks, trade names,
trade secrets, inventions, copyrights, licenses and other intellectual property
rights and similar rights necessary or required for use in connection with their
respective businesses as described in the SEC Reports and which the failure to
so have could have a Company Group Material Adverse Effect (collectively, the
“Intellectual Property Rights”). None of, and neither the Company nor any
Subsidiary has received a notice (written or otherwise) that any of, the
Intellectual Property Rights has expired, terminated or been abandoned, or is
expected to expire or terminate or be abandoned, within two (2) years from the
date of this Agreement. Neither the Company nor any Subsidiary has received,
since the date of the latest audited financial statements included within the
SEC Reports, a written notice of a claim or otherwise has any knowledge that the
Intellectual Property Rights violate or infringe upon the rights of any Person,
except as could not have or reasonably be expected to not have a Material
Adverse Effect. To the Knowledge of the Company, all such Intellectual Property
Rights are enforceable and there is no existing infringement by another Person
of any of the Intellectual Property Rights. The Company and its Subsidiaries
have taken reasonable security measures to protect the secrecy, confidentiality
and value of all of their intellectual properties, except where failure to do so
could not, individually or in the aggregate, reasonably be expected to have a
Company Group Material Adverse Effect. The Company and/or its Subsidiaries has
secured, by valid written assignments from all of Company Group’s current and
former consultants, independent contractors and employees who were involved in,
or who contributed to, the creation or development of any Intellectual Property
Rights, unencumbered and unrestricted exclusive ownership of each such third
party’s Intangibles in their respective contributions. No current or former
employee, officer, director, consultant or independent contractor of any member
of the Company Group has any right, license, claim or interest whatsoever in or
with respect to any Intellectual Property Rights.

 



7



 

(p) Except as set forth in the Memorandum or the SEC Reports, no member of the
Company Group is a party to any collective bargaining agreement nor does it
employ any member of a union. No executive officer of any member of the Company
Group has provided written notice that such officer intends to leave the Company
Group or otherwise terminate such officer’s employment with the Company Group.
No executive officer of any member of the Company Group, to the Company’s
Knowledge, is in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company Group to any material liability with respect to any of the
foregoing matters. Each member of the Company Group is in compliance with all
federal, state, local and foreign laws and regulations respecting labor,
employment and employment practices and benefits, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, reasonably be expected to result
in a Company Group Material Adverse Effect. No labor dispute with the employees
of the Company or any of its subsidiaries exists or, to the Company’s Knowledge,
is threatened, and the Company has no knowledge of any existing or imminent
labor dispute by the employees of any of its principal suppliers, manufacturers,
customers or contractors.

 

(q) Except (i) as set forth in the Memorandum, (ii) may be required under state
securities or Blue Sky laws, (iii) as may be required under the Securities Act,
the rules and regulations of the Commission under the Securities Act (the
“Securities Act Regulations”), the Exchange Act, the rules and regulations of
the SEC under the Exchange Act (the “Exchange Act Regulations”), the rules of
Nasdaq (the “Exchange”) or (iv) will have been obtained or made on or prior to
the First Closing, no consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with any court
or governmental authority or other Person on the part of any member of the
Company Group is required in connection with the issuance or sale of the Shares
or the consummation of the transactions contemplated herein or in the other
Transaction Documents.

 

(r) Subsequent to the respective dates as of which information is given in the
Memorandum, each of the members of the Company Group has operated their
respective businesses in the ordinary course and, except as may otherwise be set
forth in the Memorandum or in the SEC Reports, there has been no: (i) Company
Group Material Adverse Effect; (ii) transaction otherwise than in the ordinary
course of business consistent with past practice; (iii) issuance of any
securities (debt or equity) or any rights to acquire any such securities other
than pursuant to equity incentive plans approved by its board of directors; (iv)
damage, loss or destruction, whether or not covered by insurance, with respect
to any asset or property of any members of the Company Group or (v) agreement to
permit any of the foregoing.

 

(s) There is no action, suit, inquiry, notice of violation, proceeding or
investigation pending or, to the Knowledge of the Company, threatened against or
affecting the Company, any Subsidiary or any of their respective properties
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign) (collectively,
an “Action”) which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Shares or (ii) could,
if there were an unfavorable decision, have or reasonably be expected to result
in a Company Group Material Adverse Effect. Neither the Company nor any
Subsidiary, nor any director or officer thereof, is or has been the subject of
any Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty. There has not been, and
to the knowledge of the Company, there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company. The Commission has not issued any stop order
or other order suspending the effectiveness of any registration statement filed
by the Company or any Subsidiary under the Exchange Act or the Securities Act.

 



8



 

(t) No member of the Company Group is: (i) in violation of its charter
documents, (ii) in violation of any statute, rule or regulation applicable to
such member, the violation of which would have or would reasonably be expected
to have a Company Group Material Adverse Effect; or (iii) in violation of any
judgment, decree or order of any court or governmental body having jurisdiction
over such member of the Company Group, which violation or violations
individually, or in the aggregate, could reasonably be expected to have a
Company Group Material Adverse Effect.

 

(u) Except as set forth in the SEC Reports and Schedule 2(u) of the Schedule of
Exceptions, none of the officers or directors of the Company or any Subsidiary
and, to the Company’s Knowledge, none of the employees of the Company or any
Subsidiary is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from providing for the borrowing of money from or lending of
money to, or otherwise requiring payments to or from any officer, director or
such employee or, to the Knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $120,000 other than for (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock option agreements
under any stock option plan of the Company.

 

(v) Except as disclosed in the Memorandum, no director, officer or manager of
the Company or any Subsidiary (i) owns, directly or indirectly, any interest in
any Person which is a competitor, supplier or customer of any member of the
Company Group (unless such person is a publicly traded company), (ii) owns,
directly or indirectly, in whole or in part, any property, asset or right, real,
personal or mixed, tangible or intangible (including any of the Intangibles)
which is utilized by or in connection with the business of any member of the
Company Group, (iii) is a customer of, or supplier to, any member of the Company
Group or (iv) directly or indirectly has an interest in or is a party to any
Material Contract pertaining or relating to any member of the Company Group. In
addition, no director, officer or employee of the Company or any Shareholder,
nor, to the Company’s Knowledge, any Affiliate of any such person is presently,
directly or indirectly through his/her affiliation with any other person or
entity, a party to any loan from any member of the Company Group.

 

(w) Each of the Company and the Subsidiaries has filed, on a timely basis, each
federal, state, local and foreign tax return, report and declarations that were
required to be filed, or has requested an extension therefor and has paid all
taxes and all related assessments, charges, penalties and interest to the extent
that the same have become due. There are no unpaid taxes in any material amount
claimed to be due by the taxing authority of any jurisdiction, and the officers
of the Company know of no basis for any such claim. Neither the Company nor any
Subsidiary has executed any waiver with respect to the statute of limitations
relating to the assessment or collection of any foreign, federal, state or local
tax. To the Company’s Knowledge, none of the Company Group’s tax returns is
presently being audited by any taxing authority. No liens have been filed and no
claims are being asserted by or against any member of the Company Group with
respect to any taxes (other than liens for taxes not yet due and payable). The
Company has received no notice of assessment or proposed assessment of any taxes
claimed to be owed by it or any other Person on its behalf. Neither the Company
nor any Subsidiary is a party to any tax sharing or tax indemnity agreement or
any other agreement of a similar nature that remains in effect. The Company and
the Subsidiaries have complied in all material respects with all applicable
legal requirements relating to the payment and withholding of taxes and, within
the time and in the manner prescribed by law, has withheld from wages, fees and
other payments and paid over to the proper governmental or regulatory
authorities all amounts required.

 



9



 

(x) The Company and the Subsidiaries are insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses in which the Company and the
Subsidiaries are engaged, including, but not limited to, directors and officers
insurance coverage in amounts prudent for their public company status. Neither
the Company nor any Subsidiary has any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business without a significant increase in cost.

 

(y) The Company and its Subsidiaries (i) are in compliance with all federal,
state, local and foreign laws relating to pollution or protection of human
health or the environment (including ambient air, surface water, groundwater,
land surface or subsurface strata), including laws relating to emissions,
discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes (collectively,
“Hazardous Materials”) into the environment, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials, as well as all authorizations,
codes, decrees, demands, or demand letters, injunctions, judgments, licenses,
notices or notice letters, orders, permits, plans or regulations, issued,
entered, promulgated or approved thereunder (“Environmental Laws”); (ii) have
received all permits licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses; and (iii)
are in compliance with all terms and conditions of any such permit, license or
approval where in each clause (i), (ii) and (iii), the failure to so comply
could be reasonably expected to have, individually or in the aggregate, a
Company Group Material Adverse Effect.

 

(z) The Company and the Subsidiaries have good and marketable title in fee
simple to all real property owned by them and good and marketable title in all
personal property owned by them that is material to the business of the Company
and the Subsidiaries, in each case free and clear of all Liens, except for (i)
Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and the Subsidiaries and (ii) Liens for the payment of federal,
state or other taxes, for which appropriate reserves have been made therefor in
accordance with GAAP and, the payment of which is neither delinquent nor subject
to penalties. Any real property and facilities held under lease by the Company
and the Subsidiaries are held by them under valid, subsisting and enforceable
leases with which the Company and the Subsidiaries are in compliance.

 

(aa) Each stock option granted by the Company under the Company’s stock option
plan was granted (i) in accordance with the terms of the Company’s stock option
plan and (ii) with an exercise price at least equal to the fair market value of
the Common Stock on the date such stock option would be considered granted under
GAAP and applicable law. No stock option granted under the Company’s stock
option plan has been backdated. The Company has not knowingly granted, and there
is no and has been no Company policy or practice to knowingly grant, stock
options prior to, or otherwise knowingly coordinate the grant of stock options
with, the release or other public announcement of material information regarding
the Company or its Subsidiaries or their financial results or prospects.

 



10



 

(bb) Each member of the Company Group and any “employee benefit plan” (as
defined under the Employee Retirement Income Security Act of 1974, as amended,
and the regulations and published interpretations thereunder (collectively,
“ERISA”)) established or maintained by the Company, the Subsidiaries or their
“ERISA Affiliates” (as defined below) are in compliance in all material respects
with ERISA. “ERISA Affiliate” means, with respect to the Company or a
Subsidiary, any member of any group of organizations described in Sections
414(b), (c), (m) or (o) of the Internal Revenue Code of 1986, as amended, and
the regulations and published interpretations thereunder (the “Code”) of which
the Company or such Subsidiary is a member. Each “employee benefit plan”
established or maintained by the Company, its Subsidiaries or any of their ERISA
Affiliates that is intended to be qualified under Section 401(a) of the Code is
so qualified and nothing has occurred, whether by action or failure to act,
which would cause the loss of such qualification.

 

(cc) Neither the Company, any Subsidiary, nor, to the Company’s Knowledge, any
director, officer, agent, employee or other Person acting on behalf of any of
such entities has, in the course of its actions for, or on behalf of, the
Company or any Subsidiary has taken any action, directly or indirectly, that
would result in a violation by such persons of the Foreign Corrupt Practices Act
of 1977, as amended, and the rules and regulations thereunder (the “FCPA”),
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA and the Company, its Subsidiaries
and, to the Company’s Knowledge, its and their respective Affiliates have
conducted their businesses in compliance with the FCPA and have instituted and
maintain policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, continued compliance therewith.

 

(dd) The operations of the Company and its Subsidiaries are and have been
conducted at all times in compliance with applicable financial record-keeping
and reporting requirements of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, applicable money laundering statutes and applicable
rules and regulations thereunder (collectively, the “Money Laundering Laws”),
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any Subsidiary with
respect to the Money Laundering Laws is pending or, to the knowledge of the
Company or any Subsidiary, threatened.

 

(ee) Neither the Company nor any Subsidiary nor, to the Company’s knowledge, any
director, officer, agent, employee or Affiliate of the Company or any Subsidiary
is currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”).

 

(ff) Except as disclosed to the Placement Agent in writing, no member of the
Company Group is obligated to pay, and has not obligated the Placement Agent to
pay, a finder’s or origination fee in connection with the Offering (other than
to the Placement Agent), and the Company hereby agrees to indemnify the
Placement Agent from any such claim made by any other person, as more fully set
forth in Section 8 hereof. Except as disclosed to the Placement Agent, the
Company has not offered for sale or solicited offers to purchase the Shares
except for negotiations with the Placement Agent.

 



11



 

(gg) Except as disclosed in the Memorandum or the SEC Reports, the Company and
the Subsidiaries are in compliance with any and all applicable requirements of
the Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and any
and all applicable rules and regulations promulgated by the SEC thereunder that
are effective as of the date hereof and as of each Closing. Except as disclosed
in the SEC Reports, the Company and the Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company and the Subsidiaries have established disclosure controls and procedures
(as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
the Subsidiaries and designed such disclosure controls and procedures to ensure
that information required to be disclosed by the Company in the reports it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the Commission’s rules and forms.
The Company’s certifying officers have evaluated the effectiveness of the
disclosure controls and procedures of the Company and the Subsidiaries as of the
end of the period covered by the most recently filed periodic report under the
Exchange Act (such date, the “Evaluation Date”). The Company presented in its
most recently filed periodic report under the Exchange Act the conclusions of
the certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no changes in the internal control over
financial reporting (as such term is defined in the Exchange Act) that have
materially affected, or is reasonably likely to materially affect, the internal
control over financial reporting of the Company and its Subsidiaries.

 

(hh) Each of the Company and the Subsidiaries is insured by recognized,
financially sound and reputable institutions with policies in such amounts and
with such deductibles and covering such risks as are prudent and customary in
the business in which it is engaged, including directors and officers liability.

 

(ii) The Company’s Common Stock is registered pursuant to Section 12(b) of the
Exchange Act and is listed on the Exchange; the Company has taken no action
designed to, or likely to have the effect of, terminating the registration of
the Common Stock under the Exchange Act or delisting the Common Stock from the
Exchange; except as set forth in the Memorandum or the SEC Reports, the Company
has not received any notice that it is out of compliance with the listing or
maintenance requirements of the Exchange and the Company is, and will continue
to be, in material compliance with all such listing and maintenance
requirements; and the Company has not received any notification that the SEC or
the Exchange is contemplating terminating the registration of the Common Stock
under the Exchange Act or delisting the Common Stock from the Exchange.

 

(jj) The Company, as well as all Company Related Persons (as defined below) are
not subject to any of the disqualifications set forth in Rule 506(d) of
Regulation D (each a “Disqualification Event”). The Company has exercised
reasonable care to determine whether any Company Related Person is subject to a
Disqualification Event. The Memorandum contains a true and complete description
of the matters required to be disclosed with respect to the Company and the
Company Related Persons pursuant to the disclosure requirements of Rule 506(e)
of Regulation D, to the extent applicable. As used herein, “Company Related
Persons” means any predecessor of the Company, any affiliated Company, any
director, executive officer, other officer of the Company participating in the
Offering, any general partner or managing member of the Company, any beneficial
owner of 20% or more of the Company’s outstanding voting equity securities,
calculated on the basis of voting power, and any “promoter” (as defined in Rule
405 under the Act) connected with the Company in any capacity. The Company
agrees to promptly notify the Placement Agent in writing of (i) any
Disqualification Event relating to any Company Related Person and (ii) any event
that would, with the passage of time, become a Disqualification Event relating
to any Company Related Person.

 

(kk) No representation or warranty by the Company contained in Section 2 of this
Agreement and no statement by the Company contained in the Schedule of
Exceptions to this Agreement contains any untrue statement of a material fact,
or omits to state a material fact necessary to make the statements contained
therein, in the light of the circumstances in which they are made, not
misleading.

 



12



 

(ll) Until the earlier of (i) the Termination Date and (ii) the Final Closing,
the Company will not issue any press release, grant any interview, or otherwise
communicate with the media in any manner whatsoever with respect to the Offering
without the Placement Agent’s prior consent, which consent will not unreasonably
be withheld, delayed or conditioned.

 

2A. Representations, Warranties and Covenants of Placement Agent. The Placement
Agent represents and warrants to Company that the following representations and
warranties are true and correct as of the date of this Agreement:

 

(a) Aegis is a corporation duly organized, validly existing and in good standing
under the laws of the State of New York and has all requisite corporate power
and authority to enter into this Agreement and to carry out and perform its
obligations under the terms of this Agreement.

 

(b) This Agreement has been duly authorized, executed and delivered by the
Placement Agent, and upon due execution and delivery by the Company, this
Agreement will be a valid and binding agreement of the Placement Agent
enforceable against it in accordance with its terms, except as may be limited by
principles of public policy and, as to enforceability, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws relating to
or affecting creditor’s rights from time to time in effect and subject to
general equity principles.

 

(c) The Placement Agent is a member in good standing of FINRA and is registered
as a broker-dealer under the Exchange Act, and under the securities acts of each
state into which it is making offers or sales of the Shares. The Placement Agent
is in compliance with all applicable rules and regulations of the SEC and FINRA,
except to the extent that such noncompliance would not have a material adverse
effect on the transactions contemplated hereby. None of the Placement Agent or
its affiliates, or any person acting on behalf of the foregoing (other than
Company or its affiliates or any person acting on its or their behalf, in
respect of which no representation is made) has taken nor will it take any
action that conflicts with the conditions and requirements of, or that would
make unavailable with respect to the Offering, the exemption(s) from
registration available pursuant to Rule 506 of Regulation D or Section 4(a)(2)
of the Act, or knows of any reason why any such exemption would be otherwise
unavailable to it.

 

(d) None of the execution and delivery of or performance by the Placement Agent
under this Agreement or any other agreement or document entered into by the
Placement Agent in connection herewith or the consummation of the transactions
herein or therein contemplated conflicts with or violates, any agreement or
other instrument to which the Placement Agent is a party or by which its assets
may be bound, or any term of its certificate of incorporation or by-laws, or any
license, permit, judgment, decree, order, statute, rule or regulation applicable
to Placement Agent or any of its assets, except in each case as would not have a
material adverse effect on the transactions contemplated hereby.

 

(e) Neither Placement Agent nor any Placement Agent Related Persons (as defined
below) are subject to any Disqualification Event. Placement Agent has exercised
reasonable care to determine whether any Placement Agent Related Person is
subject to a Disqualification Event. The Memorandum contains a true and complete
description of the matters required to be disclosed with respect to Placement
Agent and Placement Agent Related Persons pursuant to the disclosure
requirements of Rule 506(e) of Regulation D, to the extent applicable. As used
herein, “Placement Agent Related Persons” means any director, general partner,
managing member, executive officer, or other officer of Placement Agent
participating in the Offering. Placement Agent agrees to promptly notify the
Company in writing of (i) any Disqualification Event relating to any Placement
Agent Related Person and (ii) any event that would, with the passage of time,
become a Disqualification Event relating to any Placement Agent Related Person.

 



13



 

3. Placement Agent Compensation.

 

(a) In connection with the Offering, the Company will pay at each Closing (as
defined in Section 4(e) below) a cash fee (the “Agent Cash Fee”) to the
Placement Agent equal to 10% of the gross proceeds from the sale of the Shares
consummated at such Closing.

 

(b) As additional compensation, at or within ten (10) business days following
the Final Closing, the Company will issue to the Placement Agent (or its
designee(s)) for nominal consideration, five-year warrants (the “Agent
Warrants”) to purchase such number of shares of the Company’s Series C Preferred
Stock as is equal to 10% of the shares of Series C Preferred Stock sold in the
Offering (and in the particular series sold at each Closing) at an exercise
price equal to $1,000 per share (the Agent Cash Fee and Agent Warrants are
sometimes referred to herein collectively as “Agent Compensation”). The Agent
Warrants will be exercisable on a “cashless” basis and for the five year period
following issuance. The dividends on the Series C Preferred shall commence to
accrue to the holder upon issuance of the Agent Warrants and shall continue to
accrue as long as such warrants or underlying Series C Preferred is held, and
subject to payment upon conversion events as set forth in the Series C
Preferred. The Agent Warrants will be in such authorized denominations and will
be registered in such names as the Placement Agent shall request in an
instruction letter (the “Agent Warrant Instruction Letter”) to be delivered to
the Company promptly following the Final Closing and the Company shall deliver
such Agent Warrants to the Placement Agent within ten (10) business days
following the delivery of the Agent Warrant Instruction Letter.

 

(c) At each Closing, the Company will pay Aegis a non-accountable expense
allowance equal to 3% of the aggregate purchase price of the Shares sold at such
Closing (the “Agent Expense Allowance”). The Agent Expense Allowance payable at
the First Closing shall be reduced by the $25,000 advance paid to Aegis
previously (the “Legal Advance”). The Placement Agent will not bear any of
Company’s legal, accounting, printing or other expenses in connection with any
transaction contemplated hereby. Aegis will pay for its own expenses, including
all of its legal fees and expenses, from the Agent Expense Allowance.

 

(d) The Company shall also pay and issue to the Placement Agent the Agent
Compensation calculated according to the percentages set forth in Sections 3(a)
and (b) of this Agreement, if any person or entity contacted by the Placement
Agent and provided with a Memorandum during the Offering Period and with whom
the Placement Agent has discussions regarding a potential investment in the
Offering, invests in the Company (other than through open or public market
purchases or securities purchased in any underwritten public offering) and
irrespective of whether such potential investor purchased Shares in the Offering
(the “Tail Investors”) at any time prior to the earlier of the date that is six
(6) months after the Termination Date or the Final Closing (“Tail Period”),
whichever is applicable. The names of Tail Investors shall be provided in
writing by the Placement Agent to the Company upon written request following the
Termination Date or the Final Closing, as the case may be (the “Tail Investor
List”). The Company acknowledges and agrees that the Tail Investor List is
proprietary to the Placement Agent, shall be maintained in strict confidence by
the Company and those persons/entities on such list shall not be contacted by
the Company without the Placement Agent’s prior written consent; provided,
however, that such restrictions shall not apply to ordinary course shareholder
communications by the Company to its shareholders, including those Tail
Investors that are shareholders of the Company. In the event the Placement Agent
exercises its right of first refusal with respect to an offering pursuant to the
provisions of Section 3(e) below, the specific compensation terms to the
Placement Agent that are negotiated in such offering shall govern and the
provisions of this Section 3(d) will not be operative with respect to such
offering.

 



14



 

(e) Effective upon the First Closing, the Company hereby grants to Aegis, for a
period of six (6) months following the Final Closing (the “ROFR Term”), the
irrevocable preferential right of first refusal to act as lead or co-placement
agent for any proposed private placement of the Company’s securities (equity or
debt) that is proposed to be consummated with the assistance of a registered
broker dealer. In that regard, it is understood that if the Company determines
to pursue such a financing during the ROFR Term and wishes to engage a placement
agent to assist in connection with such offering, the Company shall promptly
provide the Placement Agent with a written notice of such intention and
statement of terms (the “Notice”). If, within ten (10) business days of the
receipt of the Notice, the Placement Agent does not accept in writing such offer
to act as lead or co-placement agent with respect to such offering upon the
terms proposed, then the Company shall be entitled to engage a placement agent
other than Aegis; provided that the terms of the compensation to be paid to such
other placement agent or underwriter are not materially less favorable to the
Company than the terms included in the Notice. The Placement Agent’s failure to
exercise these preferential rights in any situation shall not affect its
preferential rights to any subsequent offering during the ROFR Term. The Company
represents and warrants that no other person has any right to participate in any
offer, sale or distribution of the Company’s securities to which Aegis’
preferential rights shall apply.

 

(f) Upon the First Closing, the Company will enter into a two-year non-exclusive
financial advisory agreement with Placement Agent (“FA Agreement”) for the
purpose of providing advice and making introductions related to mergers,
acquisitions, joint ventures, licensing agreements, and business development
opportunities from potential corporate strategic partners (any of the foregoing
, a “Transaction”). Pursuant to this FA Agreement, if the Company enters into
any of such Transactions with a party (or affiliate of such party) that was
introduced to it by Placement Agent during the term of such agreement or within
six (6) months thereafter, the Company will pay or cause to be paid to Aegis a
fee payable at the closing of a Transaction not to exceed 5% of the
consideration paid in a Transaction to be specified in the FA Agreement.

 

(g) For introductory and other services provided by SternAegis in connection
with the Merger described in the S-4 Registration Statement (as defined below),
the Company shall issue to SternAegis and its designees, at the closing of the
Merger, the Success Fee Shares as defined in the S-4 Registration Statement.

 

4. Subscription and Closing Procedures.

 

(a) The Company shall cause to be delivered to the Placement Agent copies of the
Memorandum, consents to the use of such copies for the purposes permitted by the
Act and applicable securities laws and in accordance with the terms and
conditions of this Agreement, and hereby authorizes Placement Agent and its
agents and employees to use the Memorandum in connection with the offering of
the Shares until the earlier of (i) the Termination Date or (ii) the Final
Closing. No person or entity is or will be authorized to give any information or
make any representations other than those contained in the Memorandum or to use
any offering materials other than those contained in the Memorandum in
connection with the sale of the Shares.

 

(b) During the Offering Period, the Company shall make available to the
Placement Agent and its representatives such information as may be reasonably
requested in making a reasonable investigation of the Company Group and their
respective affairs and shall provide access to such employees during normal
business hours as shall be reasonably requested by the Placement Agent.

 



15



 

(c) Each prospective purchaser will be required to complete and execute
signature pages to the Subscription Agreement (the “Subscription Documents”),
which will be forwarded or delivered to the Placement Agent at the Placement
Agent’s offices at the address set forth in Section 12 hereof, together with the
subscriber’s wire transfer in the full amount of the purchase price for the
number of Shares desired to be purchased, subject to the Escrow Agent’s (as
defined below) right to accept a check in lieu of a wire transfer.

 

(d) All funds for subscriptions received by the Placement Agent from the
Offering (not otherwise wired directly to the Escrow Agent) will be promptly
forwarded by the Placement Agent and deposited into a non-interest bearing
escrow account (the “Escrow Account”) established for such purpose with
Signature Bank, New York, New York (the “Escrow Agent”). All such funds for
subscriptions will be held in the Escrow Account pursuant to the terms of an
escrow agreement among the Company, the Placement Agent and the Escrow Agent
(the “Escrow Agreement”). The Company will pay all fees related to the
establishment and maintenance of the Escrow Account and comply with procedures
required by the Escrow Agent. The Company will either accept or reject, for any
or no reason, the Subscription Documents in a timely fashion and at each
Closing, the Company will countersign the Subscription Documents and provide
duplicate copies of such documents to the Placement Agent for distribution to
the subscribers. The Placement Agent, on the Company’s behalf, will promptly
return to subscribers incomplete, improperly completed, improperly executed and
rejected subscriptions.

 

(e) If subscriptions for at least the Minimum Offering Amount have been accepted
prior to the Termination Date, the funds therefor have been collected by the
Escrow Agent and all of the conditions set forth elsewhere in this Agreement are
fulfilled, the First Closing shall be held promptly with respect to Shares sold.
Thereafter remaining Shares will continue to be offered and sold until the
Termination Date and additional closings (each a “Closing”) may from time to
time be conducted at times mutually agreed to by the Placement Agent and the
Company with respect to additional Shares sold, with the final closing (“Final
Closing”) to occur within ten (10) days after the earlier of the Termination
Date and the date on which the all Shares has been fully subscribed for.
Delivery of payment for the accepted subscriptions for Shares from funds held in
the Escrow Account will be made at each Closing against delivery of the Shares
by the Company. The Shares will be issued to the investors in the Offering in
book entry format at each Closing.

 

(f) If Subscription Documents for at least the Minimum Offering Amount have not
been received and accepted by the Company on or before the Termination Date for
any reason, the Offering will be terminated, no Shares will be sold, and
pursuant to the terms of the Escrow Agreement, the Escrow Agent will, at the
Company’s and the Placement Agent’s written direction, cause all monies received
from subscribers for the Shares to be promptly returned to such subscribers
without interest, penalty, expense or deduction and the Placement Agent and
Company will promptly cooperate to accomplish the foregoing, including providing
Escrow Agent with any requested written instructions in such regard.

 

5. Further Covenants. The Company hereby covenants and agrees that:

 

(a) Except upon prior written notice to the Placement Agent, the Company shall
not, at any time prior to the Final Closing, knowingly take any action which
would cause any of the representations and warranties made by it in this
Agreement not to be complete and correct in all material respects on and as of
each Closing Date with the same force and effect as if such representations and
warranties had been made on and as of each such date (except to the extent any
representation or warranty relates to an earlier date).

 

16



 

(b) If, at any time prior to the Final Closing, any event shall occur that
causes a Company Group Material Adverse Effect or otherwise which as a result it
becomes necessary to amend or supplement the Memorandum so that the
representations and warranties herein remain true and correct in all material
respects, or in case it shall be necessary to amend or supplement the Memorandum
to comply with Regulation D or any other applicable securities laws or
regulations, the Company will promptly notify the Placement Agent and shall, at
its sole cost, prepare and furnish to the Placement Agent copies of appropriate
amendments and/or supplements in such quantities as the Placement Agent may
reasonably request for delivery by the Placement Agent to potential subscribers.
The Company will not at any time before the Final Closing prepare or use any
amendment or supplement to the Memorandum of which the Placement Agent will not
previously have been advised and furnished with a copy, or which is not in
compliance in all material respects with the Act and other applicable securities
laws. As soon as the Company is advised thereof, the Company will advise the
Placement Agent and its counsel, and confirm the advice in writing, of any order
preventing or suspending the use of the Memorandum, or the suspension of any
exemption for such qualification or registration thereof for offering in any
jurisdiction, or of the institution or threatened institution of any proceedings
for any of such purposes, and the Company will use its reasonable best efforts
to prevent the issuance of any such order and, if issued, to obtain as soon as
reasonably possible the lifting thereof.

 

(c) The Company shall comply with the Act, the Exchange Act and the rules and
regulations thereunder, all applicable state securities laws and the rules and
regulations thereunder in the states in which the Company’s blue sky counsel has
advised the Placement Agent that the Shares are qualified or registered for sale
or exempt from such qualification or registration, so as to permit the
continuance of the sales of the Shares, and will file or cause to be filed with
the SEC, and shall promptly thereafter forward or cause to be forwarded to the
Placement Agent, any and all reports on Form D as are required.

 

(d) The Company shall forward to the Placement Agent all correspondence from and
to Nasdaq regarding the implementation of the reverse stock split and other
matters with respect to regaining compliance with the minimum bid requirement
and other criteria mandated for continued listing of its Common Stock on the
Exchange.

 

(e) The Company shall use its best efforts to qualify the Shares for sale under
the securities laws of such jurisdictions in the United States as may be
mutually agreed to by the Company and the Placement Agent, and Company will make
or cause to be made such applications and furnish information as may be required
for such purposes, provided that Company will not be required to qualify as a
foreign corporation in any jurisdiction or execute a general consent to service
of process. The Company will, from time to time, prepare and file such
statements and reports as are or may be required to continue such qualifications
in effect for so long a period as the Placement Agent may reasonably request
with respect to the Offering.

 

(f) The Company shall place a legend on the certificates representing the Shares
and the Agent Warrants that the securities evidenced thereby have not been
registered under the Act or applicable state securities laws, setting forth or
referring to the applicable restrictions on transferability and sale of such
securities under the Act and applicable state laws.

 

(g) The Company shall apply the net proceeds from the sale of the Shares for the
purposes substantially as described in the Memorandum. Except as set forth in
the Memorandum, the Company shall not use any of the net proceeds of the
Offering to repay indebtedness to officers (other than accrued salaries incurred
in the ordinary course of business), directors or shareholders of the Company
without the prior written consent of the Placement Agent.

 

17



 

(h) During the Offering Period, the Company shall afford each prospective
purchaser of Shares the opportunity to ask questions of and receive answers from
an officer of the Company concerning the terms and conditions of the Offering
and the opportunity to obtain such other additional information necessary to
verify the accuracy of the Memorandum to the extent the Company possesses such
information or can acquire it without unreasonable expense. In addition, to the
extent that any purchaser of Shares has inquiries concerning any of the business
or operations of any member of the Company Group, the Company shall use
reasonable best efforts to ensure that officers of such members are made
available to respond to such inquiries.

 

(i) Except upon obtaining the prior written consent of Aegis, which consent
shall not be unreasonably withheld, the Company shall not, at any time prior to
the earlier of the Final Closing or the Termination Date, except as contemplated
by the Memorandum (i) engage in or commit to engage in any transaction outside
the ordinary course of business, (ii) issue, agree to issue or set aside for
issuance any securities (debt or equity) or any rights to acquire any such
securities; provided, that the Company shall be permitted to issue stock options
and/or restricted stock to officers, advisors, directors and employees of the
Company pursuant to its existing equity incentive plan as described in the SEC
Reports, (ii) incur, outside of the ordinary course of business, any material
indebtedness, (iii) dispose of any material assets, (iv) make any acquisition
(except to the extent specifically referenced in the Memorandum) or (v) change
its business or operations.

 

(j) The Company shall pay all reasonable expenses incurred in connection with
the preparation and printing of all necessary offering documents and instruments
related to the Offering and the issuance of the Shares and the Agent Warrants
and will also pay its own expenses for accounting fees, legal fees and other
costs involved with the Offering. All blue sky filings related to this Offering
and Federal Form D filing shall be prepared by the Company’s counsel, at the
Company’s expense, with copies of all filings to be promptly forwarded to the
Placement Agent. Further, as promptly as practicable after the Final Closing,
the Company shall prepare, at its own expense, velobound “closing binders”
relating to the Offering and will distribute one such binder to each of the
Placement Agent and its counsel.

 

(k) Until the earlier of the Termination Date or the Final Closing, the Company
will not, nor will any person or entity acting on Company’s behalf, negotiate
with any other placement agent or underwriter with respect to a private or
public offering of such entity’s debt or equity securities. Neither the Company
nor anyone acting on the Company’s behalf will, until the earlier of the
Termination Date or the Final Closing, without the prior written consent of the
Placement Agent, offer for sale to, or solicit offers to subscribe for any
securities of the Company from, or otherwise approach or negotiate in respect
thereof with, any other person.

 

5A. Placement Agent Further Covenants. The Placement Agent shall not, at any
time during the Offering Period, knowingly take any action which would cause any
of the representations and warranties made by it in this Agreement not to be
complete and correct in all material respects on and as of each Closing Date
with the same force and effect as if such representations and warranties had
been made on and as of each such date (except to the extent any representation
or warranty relates to an earlier date). Offers and sales of the Shares by the
Placement Agent will be made in accordance with this Agreement and in compliance
with the provisions of Regulation D, Regulation S, if applicable, and the
Securities Act.

 

6. Conditions of Placement Agent’s Obligations. The obligations of the Placement
Agent hereunder to effect a Closing are subject to the fulfillment, at or before
each Closing, of the following additional conditions:

 

(a) Each of the representations and warranties made in this Agreement by the
Company qualified as to materiality shall be true and correct at all times prior
to and on each Closing Date, except to the extent any such representation or
warranty expressly relates to an earlier date, in which case such representation
or warranty shall be true and correct as of such earlier date, and the
representations and warranties made by the Company not qualified as to
materiality shall be true and correct in all material respects at all times
prior to and on each Closing Date, except to the extent any such representation
or warranty expressly relates to an earlier date, in which case such
representation or warranty shall be true and correct in all material respects as
of such earlier date.

 

18



 

(b) The Company shall have performed and complied in all material respects with
all agreements, covenants and conditions required to be performed and complied
with by the Company at or before the Closing.

 

(c) The Memorandum shall not, and as of the date of any amendment or supplement
thereto will not, include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.

 

(d) The Company shall have obtained all consents, waivers and approvals required
to be obtained by such parties in connection with the consummation of the
transactions contemplated hereby.

 

(e) No order suspending the use of the Memorandum or enjoining the Offering or
sale of the Shares shall have been issued, and no proceedings for that purpose
or a similar purpose shall have been initiated or pending, or, to Company’s
knowledge, threatened.

 

(f) The Placement Agent shall have received a certificate of an officer of the
Company, dated as of the date of such Closing, certifying, as to the fulfillment
of the conditions set forth in subparagraphs (a), (b), (c), (d) and (e) above.

 

(g) Prior to the First Closing, the Company shall have delivered to the
Placement Agent: (i) a certified charter document and good standing certificate
for the Company and each Subsidiary, each dated as of a date within ten (10)
days prior to the First Closing from the secretary of state of its jurisdiction
of incorporation or formation, as applicable, (ii) resolutions of the Company’s
board of directors approving the Merger, the reverse stock split, this Agreement
and the transactions and agreements contemplated by this Agreement, certified by
the Chief Executive Officer of the Company and (iii) resolutions of the
Company’s stockholders approving the proposals set forth in the S-4 Registration
Statement (as defined below), certified by the Chief Executive Officer of the
Company..

 

(h) At each Closing, the Company shall pay and/or issue to the Placement Agent
the Agent Cash Fee and Agent Expense Allowance earned in such Closing.

 

(i) At each Closing, the Company shall deliver to the Placement Agent signed
opinions of Lowenstein Sandler LLP and/or Fennemore Craig, P.C., counsels to the
Company, dated as of each such Closing Date, in the forms reasonably acceptable
to the Placement Agent. Such opinions shall contain, among other items, opinions
on matters relating to organization and good standing, corporate power and
authority and exemption of the Offering from the registration requirements of
the Securities Act.

 

(j) Prior to the First Closing, the Company shall receive requisite shareholder
approval for the proposals set forth in the Company’s Registration Statement on
Form S-4 which was filed with the SEC on June 16, 2020 (the “S-4 Registration
Statement”) and the merger transaction with Adgero Biopharmaceuticals described
therein (the “Merger”) shall have been consummated.

 

19



 

(k) Concurrent with the First Closing, the Success Fee Shares as defined in the
S-4 Registration Statement shall be issued and delivered to SternAegis Ventures
(or its designees).

 

(l) Prior to the First Closing, the Company shall receive Nasdaq approval with
respect to the reverse stock split contemplated in the S-4 Registration
Statement and such reverse split shall be effectuated by all necessary corporate
action. With respect to said reverse stock split, the Company shall consult with
the Placement Agent on the specific reverse stock split ratio prior to the time
said reverse stock split is effectuated.

 

(m) Prior to the First Closing, the Company shall provide evidence of the filing
of the Certificate of Designation on the Series C Preferred Stock with the State
of Nevada. Prior to each subsequent Closing, the Company shall provide evidence
of the filing of the Certificate of Designation on the Series C Preferred Stock
with the State of Nevada to the extent required.

 

(n) All proceedings taken at or prior to any Closing in connection with the
authorization, issuance and sale of the Shares will be reasonably satisfactory
in form and substance to the Placement Agent and its counsel, and such counsel
shall have been furnished with all such documents and certificates as it may
reasonably request upon reasonable prior notice in connection with the
transactions contemplated hereby.

 

(o) At each Closing, the Company shall provide irrevocable instructions to its
transfer agent to issue into treasury shares, and reserve for future and
automatic issuance upon the requested conversion of the Shares by any holder,
such number of shares of Common Stock issuable upon the conversion of the Shares
sold in such Closing.

 

7. Conditions of Company’s Obligations. The obligations of the Company hereunder
to effect a Closing are subject to the fulfillment, at or before such Closing,
of the following additional conditions or subject to the waiver of such
condition or conditions by the Company:

 

(a) Each of the representations and warranties made in this Agreement by the
Placement Agent qualified as to materiality shall be true and correct at all
times prior to and on each Closing Date, except to the extent any such
representation or warranty expressly relates to an earlier date, in which case
such representation or warranty shall be true and correct as of such earlier
date, and the representations and warranties made by the Placement Agent not
qualified as to materiality shall be true and correct in all material respects
at all times prior to and on each Closing Date, except to the extent any such
representation or warranty expressly relates to an earlier date, in which case
such representation or warranty shall be true and correct in all material
respects as of such earlier date.

 

(b) The Placement Agent shall have performed and complied in all material
respects with all agreements, covenants and conditions required to be performed
and complied with by it at or before the Closing.

 

(c) The Company shall have received a certificate of an officer of the Placement
Agent, dated as of the Closing Date, certifying, as to the fulfillment of the
conditions set forth in subparagraphs (a) and (b) above.

 

(d) No order suspending the use of the Memorandum or enjoining the Offering or
sale of the Shares shall have been issued, and no proceedings for that purpose
or a similar purpose shall have been initiated or pending, or, to the Company’s
knowledge, be contemplated or threatened.

 

20



 

8. Indemnification.

 

(a) The Company will: (i) indemnify and hold harmless the Placement Agent, its
officers, directors, partners, employees, agents (including subagents and
selected dealers) and each person, if any, who controls the Placement Agent
within the meaning of the Section 15 of the Act or Section 20(a) of the Exchange
Act (each an “Indemnitee”) against, and pay or reimburse each Indemnitee for,
any and all losses, claims, damages, liabilities or expenses whatsoever (or
actions or proceedings or investigations in respect thereof), joint or several
(which will, for all purposes of this Agreement, include, but not be limited to,
all reasonable costs of defense and investigation and all reasonable attorneys’
fees, including appeals), to which any Indemnitee may become subject under the
Act or otherwise, in connection with the offer and sale of the Shares, insofar
as such losses, claims, damages, liabilities or expenses arise out of or relate
to a breach of any representation, warranty or covenant made by the Company
herein, regardless of whether such losses, claims, damages, liabilities or
expenses shall result from any claim by any Indemnitee or by any third party;
and (ii) reimburse each Indemnitee for any legal or other expenses reasonably
incurred in connection with investigating or defending against any such loss,
claim, action, proceeding or investigation; provided, however, that the Company
will not be liable in any such case to the extent that any such claim, damage or
liability is finally judicially determined to have resulted primarily and
directly from (A) an untrue statement or alleged untrue statement of a material
fact made in the Memorandum, or an omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, made solely in reliance upon and in conformity with
written information furnished to the Company by the Placement Agent specifically
for use in the Memorandum, (B) any violations by the Placement Agent of the Act,
state securities laws or any rules or regulations of FINRA, which does not
result from a violation thereof by the Company or any of its affiliates, or (C)
the Placement Agent’s willful misconduct or gross negligence. In addition to the
foregoing agreement to indemnify and reimburse, the Company will indemnify and
hold harmless each Indemnitee against any and all losses, claims, damages,
liabilities or expenses whatsoever (or actions or proceedings or investigations
in respect thereof), joint or several (which shall, for all purposes of this
Agreement, include, but not be limited to, all reasonable costs of defense and
investigation and all reasonable attorneys’ fees, including appeals) to which
any Indemnitee may become subject insofar as such costs, expenses, losses,
claims, damages or liabilities arise out of or are based upon the claim of any
person or entity that he or it is entitled to broker’s or finder’s fees from any
Indemnitee in connection with the Offering, other than fees due to the Placement
Agent. The foregoing indemnity agreements will be in addition to any liability
the Company may otherwise have.

 

(b) Aegis will indemnify and hold harmless the Company and its officers,
directors, and each person, if any, who controls such entity within the meaning
of Section 15 of the Act or Section 20(a) of the Exchange Act against, and pay
or reimburse any such person for, any and all losses, claims, damages,
liabilities or expenses whatsoever (or actions, proceedings or investigations in
respect thereof) to which the Company or any such person may become subject
under the Act or otherwise, whether such losses, claims, damages, liabilities or
expenses shall result from any claim of the Company or by any third party, but
only to the extent that such losses, claims, damages or liabilities are finally
judicially determined to have resulted primarily from or as a result of (i) any
untrue statement or alleged untrue statement of any material fact contained in
the Memorandum made in reliance upon and in conformity with information
contained in the Memorandum relating to the Placement Agent, or an omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, in either case, if made or omitted
in reliance upon and in conformity with written information furnished to the
Company by the Placement Agent, specifically for use in the Memorandum or (ii)
any violations by the Placement Agent of the Act or state securities laws which
does not result from a violation thereof by the Issuer, the Operating Company or
any of their respective affiliates, the Placement Agent’s willful misconduct or
gross negligence. The Placement Agent will reimburse the Company, the Company
and any such person for any legal or other expenses reasonably incurred in
connection with investigating or defending against any such loss, claim, damage,
liability or action, proceeding or investigation to which such indemnity
obligation applies. The foregoing indemnity agreements are in addition to any
liability which the Placement Agent may otherwise have. Notwithstanding the
foregoing, in no event shall the Placement Agent’s indemnification obligation
hereunder exceed the aggregate amount of the Agent Cash Fee actually received by
the Placement Agent hereunder.

 

21



 

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, claim, proceeding or investigation
(the “Action”), such indemnified party, if a claim in respect thereof is to be
made against the indemnifying party under this Section 8, will notify the
indemnifying party of the commencement thereof, but the omission to so notify
the indemnifying party will not relieve it from any liability that it may have
to any indemnified party under this Section 8 unless the indemnifying party has
been substantially prejudiced by such omission. The indemnifying party will be
entitled to participate in and, to the extent that it may wish, jointly with any
other indemnifying party, to assume the defense thereof subject to the
provisions herein stated, with counsel reasonably satisfactory to such
indemnified party. The indemnified party will have the right to employ separate
counsel in any such Action and to participate in the defense thereof, but the
fees and expenses of such counsel will not be at the expense of the indemnifying
party if the indemnifying party has assumed the defense of the Action with
counsel reasonably satisfactory to the indemnified party, provided, however,
that if the indemnified party shall be requested by the indemnifying party to
participate in the defense thereof or shall have concluded in good faith and
specifically notified the indemnifying party either that there may be specific
defenses available to it that are different from or additional to those
available to the indemnifying party or that such Action involves or could have a
material adverse effect upon it with respect to matters beyond the scope of the
indemnity agreements contained in this Agreement, then the counsel representing
it, to the extent made necessary by such defenses, shall have the right to
direct such defenses of such Action on its behalf and in such case the
reasonable fees and expenses of such counsel in connection with any such
participation or defenses shall be paid by the indemnifying party. No settlement
of any Action against an indemnified party will be made without the consent of
the indemnifying party and the indemnified party, which consent shall not be
unreasonably withheld, delayed or conditioned in light of all factors of
importance to such party, and no indemnifying party shall be liable to indemnify
any person for any settlement of any such claim effected without such
indemnifying party’s consent.

 

9. Contribution. To provide for just and equitable contribution, if: (i) an
indemnified party makes a claim for indemnification pursuant to Section 8 hereof
and it is finally determined, by a judgment, order or decree not subject to
further appeal that such claims for indemnification may not be enforced, even
though this Agreement expressly provides for indemnification in such case; or
(ii) any indemnified or indemnifying party seeks contribution under the Act, the
Exchange Act, or otherwise, then each indemnifying party shall contribute to
such amount paid or payable by such indemnified party in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Company on the one hand and the Placement Agent on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages, liabilities or expenses (or actions in respect thereof), as
well as any other relevant equitable considerations. The relative benefits
received by the Company on the one hand and the Placement Agent on the other
shall be deemed to be in the same proportion as the total net proceeds from the
Offering (before deducting expenses) received by the Company bear to the total
Agent Cash Fees received by the Placement Agent. The relative fault, in the case
of an untrue statement, alleged untrue statement, omission or alleged omission
will be determined by, among other things, whether such statement, alleged
statement, omission or alleged omission relates to information supplied by the
Company or by the Placement Agent, and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement,
alleged statement, omission or alleged omission. The Company and the Placement
Agent agree that it would be unjust and inequitable if the respective
obligations of the Company and the Placement Agent for contribution were
determined by prorata allocation of the aggregate losses, liabilities, claims,
damages and expenses or by any other method or allocation that does not reflect
the equitable considerations referred to in this Section 9. No person guilty of
a fraudulent misrepresentation (within the meaning of Section 10(f) of the Act)
will be entitled to contribution from any person who is not guilty of such
fraudulent misrepresentation. For purposes of this Section 9, each person, if
any, who controls the Placement Agent within the meaning of the Act will have
the same rights to contribution as the Placement Agent, and each person, if any,
who controls the Company within the meaning of the Act will have the same rights
to contribution as the Company, subject in each case to the provisions of this
Section 9. Anything in this Section 9 to the contrary notwithstanding, no party
will be liable for contribution with respect to the settlement of any claim or
action effected without its written consent. This Section 9 is intended to
supersede, to the extent permitted by law, any right to contribution under the
Act, the Exchange Act or otherwise available.

 

22



 

10. Termination.

 

(a) The Offering may be terminated by the Placement Agent at any time prior to
the expiration of the Offering Period in the event that: (i) any of the
representations, warranties or covenants of the Company contained herein or in
the Memorandum shall prove to have been false or misleading in any material
respect when actually made; (ii) the Company shall have failed to perform any of
its material obligations hereunder or under any other Transaction Documents;
(iii) there shall occur any event that could reasonably be expected to result in
a Company Material Adverse Effect or (iv) the Placement Agent determines that it
is reasonably likely that any of the conditions to Closing set forth herein will
not, or cannot, be satisfied, including without limitation, the Company’s
inability to close the Merger, due to its failure to obtain the requisite
shareholder approval or any other reason. In the event of any such termination
by the Placement Agent pursuant to the above, the Placement Agent shall be
entitled to retain any Agent Compensation and Agent Expense Allowance already
earned (if any, at such point in time) and receive from the Company, within five
(5) business days of the Termination Date, in addition to other rights and
remedies it may have hereunder, at law or otherwise, an amount equal to (x ) the
sum of $75,000 (but only if such termination occurs prior to the First Closing
(the “PA Termination Amount”) and the Placement Agent shall retain the Legal
Advance previously paid and shall not be entitled to any further reimbursement
of its actual out-of-pocket expenses related to the Offering. The provisions of
Sections 3(d) and 3(e) shall survive in full force and effect upon any
termination under this Section 10(a).

 

(b) This Offering may be terminated by the Company at any time prior to the
expiration of the Offering Period on account of the Placement Agent’s fraud,
willful misconduct or gross negligence. In the event of any such termination
pursuant to this Section 10(b), the Placement Agent shall not be entitled to any
further compensation pursuant to these termination provisions.

 

(c) In the event the Company unilaterally decides for any reason (other than
pursuant to Section 10(b) above or Section 10(d) below) to terminate the
Offering at any time prior to the earlier of the First Closing or the
Termination Date (the “Company Unilateral Termination”), the Placement Agent
shall be entitled to receive from the Company within five (5) business days of
such termination an amount equal to (x ) the sum of $200,000 (but only if such
termination occurs prior to the First Closing (the “Company Unilateral
Termination Amount”), plus upon presentation of a written accounting in
reasonable detail, reimbursement of Placement Agent’s reasonable and actual
out-of-pocket expenses related to the Offering which have not been previously
paid, including but not limited to fees and expenses of its legal counsel and
due diligence related expenditures (not to exceed $100,000 in the aggregate.
less the Legal Advance) (the “Company Unilateral Termination PA Expense
Reimbursement”) In addition, if within twelve (12) months after the Company
Unilateral Termination, the Company conducts a public or private offering of its
securities, then upon the closing of any such transaction, the Company shall pay
the Placement Agent in cash, within five (5) business days of the closing of any
such transaction an amount equal to 2% of the gross proceeds from such private
or public offering, provided that such percentage shall be the applicable
percentages set forth in section 3(d) hereto with respect to any gross proceeds
from Tail Investors.

 

23



 

(d) This Offering may be terminated upon mutual agreement of the Company and the
Placement Agent, at any time prior to the expiration of the Offering Period. In
addition, upon the expiration of the Offering Period, the Offering shall
terminate without any further action of the parties hereto. If the Offering is
terminated pursuant to this Section 10(d), then in cases in which no Closing had
been theretofore consummated, the Company’s sole obligation to the Placement
Agent shall be to reimburse the Placement Agent’s reasonable and actual
out-of-pocket expenses related to the Offering which have not been previously
paid, including but not limited to fees and expenses of its legal counsel and
due diligence related expenditures (not to exceed $75,000 in the aggregate. less
the Legal Advance) which shall be paid within five (5) business days of such
termination.

 

(e) Before any termination by the Placement Agent under Section 10(a) or by the
Company under Section 10(b) shall become effective, the terminating party shall
give written notice to the other party of its intention to terminate the
Offering, which shall set forth the specific grounds for the proposed
termination (the “Termination Notice”). If the specified grounds for
termination, or their resulting adverse effect on the transactions contemplated
hereby, are curable, then the other party shall have ten (10) days from the
Termination Notice within which to remove such grounds or to eliminate all of
their material adverse effects on the transactions contemplated hereby;
otherwise, the Offering shall terminate.

 

(f) Upon any termination pursuant to this Section 10, the parties to this
Agreement will promptly instruct Escrow Agent to cause all monies received with
respect to the subscriptions for Shares not closed upon to be promptly returned
to such subscribers without interest, penalty or deduction.

 

11. Survival.

 

(a) The obligations of the parties to pay any costs and expenses hereunder and
to provide indemnification and contribution as provided herein shall survive any
termination hereunder. In addition, the provisions of 8 through 16 shall survive
the sale of the Shares or any termination of the Offering hereunder, and the
provisions of Sections 3(d) and 3(e) shall survive the sale of the Shares or any
termination of the Offering (other than a termination under Section 10(b).

 

(b) The respective indemnities, covenants, representations, warranties and other
statements of Company and the Placement Agent set forth in or made pursuant to
this Agreement will remain in full force and effect, regardless of any
investigation made by or on behalf of, and regardless of any access to
information by, the Company or the Placement Agent, or any of their respective
officers or directors or any controlling person thereof, and will survive the
sale of the Shares or any termination of the Offering hereunder for a period of
two (2) years from the earlier to occur of the Final Closing or the termination
of the Offering.

 

12. Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed to have been duly given or made as of
the date delivered personally, or the date mailed if mailed by registered or
certified mail (postage prepaid, return receipt requested) to the parties at the
following addresses (or at such other address for a party as shall be specified
by like changes of address which shall be effective upon receipt) or sent by
facsimile transmission, with confirmation received. If sent to the Placement
Agent, such notice will be mailed, delivered or telefaxed and confirmed to Aegis
Capital Corp., 810 Seventh Ave, 11th Floor, New York, New York 10019, Attention:
Adam K. Stern, telefax number (646) 390-9122 , with a copy (which shall not
constitute notice) to: Littman Krooks LLP, 655 Third Avenue, 20th Floor, New
York, NY 10017 Attention: Steven Uslaner, Esq., telefax number (212) 490-2990,
if sent to Company, such notice will be mailed, delivered or telefaxed and
confirmed to DelMar Pharmaceuticals, Inc., 12707 High Bluff Dr., Suite 200, San
Diego, CA 92130, Attention: Saiid Zarrabian, CEO, Email: saiid@delmarpharma.com,
with a copy (which shall not constitute notice) to: Lowenstein Sandler LLP, 1251
Avenue of the Americas, New York, New York 10020, Attention: Steven M. Skolnick,
Esq., Email: sskolnick@lowenstein.com.

 



24



 

13. Governing Law, Jurisdiction. This Agreement shall be deemed to have been
made and delivered in New York City and shall be governed as to validity,
interpretation, construction, affect and in all other respects by the internal
laws of the State of New York. THE PARTIES AGREE THAT ANY DISPUTE, CLAIM OR
CONTROVERSY DIRECTLY OR INDIRECTLY RELATING TO OR ARISING OUT OF THIS AGREEMENT,
THE TERMINATION OR VALIDITY HEREOF, ANY ALLEGED BREACH OF THIS AGREEMENT OR THE
ENGAGEMENT CONTEMPLATED HEREBY (ANY OF THE FOREGOING, A “CLAIM”) SHALL BE
SUBMITTED TO THE JUDICIAL ARBITRATION AND MEDIATION SERVICES, INC. (“JAMS”), OR
ITS SUCCESSOR, IN NEW YORK, FOR FINAL AND BINDING ARBITRATION IN FRONT OF A
PANEL OF THREE ARBITRATORS WITH JAMS IN NEW YORK, NEW YORK UNDER THE JAMS
COMPREHENSIVE ARBITRATION RULES AND PROCEDURES (WITH EACH OF THE PLACEMENT AGENT
AND THE COMPANY CHOOSING ONE ARBITRATOR, AND THE CHOSEN ARBITRATORS CHOOSING THE
THIRD ARBITRATOR). THE ARBITRATORS SHALL, IN THEIR AWARD, ALLOCATE ALL OF THE
COSTS OF THE ARBITRATION, INCLUDING THE FEES OF THE ARBITRATORS AND THE
REASONABLE ATTORNEYS’ FEES OF THE PREVAILING PARTY, AGAINST THE PARTY WHO DID
NOT PREVAIL. THE AWARD IN THE ARBITRATION SHALL BE FINAL AND BINDING. THE
ARBITRATION SHALL BE GOVERNED BY THE FEDERAL ARBITRATION ACT, 9 U.S.C. SEC.
1-16, AND THE JUDGMENT UPON THE AWARD RENDERED BY THE ARBITRATORS MAY BE ENTERED
BY ANY COURT HAVING JURISDICTION THEREOF. THE COMPANY AND THE PLACEMENT AGENT
AGREE AND CONSENT TO PERSONAL JURISDICTION, SERVICE OF PROCESS AND VENUE IN ANY
FEDERAL OR STATE COURT WITHIN THE STATE AND COUNTY OF NEW YORK IN CONNECTION
WITH ANY ACTION BROUGHT TO ENFORCE AN AWARD IN ARBITRATION.

 

14. Miscellaneous. No provision of this Agreement may be changed or terminated
except by a writing signed by the party or parties to be charged therewith.
Unless expressly so provided, no party to this Agreement will be liable for the
performance of any other party’s obligations hereunder. Either party hereto may
waive compliance by the other with any of the terms, provisions and conditions
set forth herein; provided, however, that any such waiver shall be in writing
specifically setting forth those provisions waived thereby. No such waiver shall
be deemed to constitute or imply waiver of any other term, provision or
condition of this Agreement. Neither party may assign its rights or obligations
under this Agreement to any other person or entity without the prior written
consent of the other party.

 

15. Entire Agreement; Severability. This Agreement together with any other
agreement referred to herein supersedes all prior understandings and written or
oral agreements between the parties with respect to the Offering and the subject
matter hereof. If any portion of this Agreement shall be held invalid or
unenforceable, then so far as is reasonable and possible (i) the remainder of
this Agreement shall be considered valid and enforceable and (ii) effect shall
be given to the intent manifested by the portion held invalid or unenforceable.

 

16. Counterparts. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

[Signatures on following page.]

 

25



 

If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agent, kindly sign and return this
Agreement, whereupon it will become a binding agreement between the Company and
the Placement Agent in accordance with its terms.

 

DELMAR PHARMACEUTICALS, INC.         By: /s/ Saiid Zarrabian     Saiid Zarrabian
    Chief Executive Officer         Accepted and agreed to this   24th day of
June 2020:       AEGIS CAPITAL CORP.         By: /s/ Adam K. Stern     Adam K.
Stern     Head of Private Equity Banking  

 



 

 

SCHEDULE OF EXCEPTIONS

 

NONE

 

 

 



 

  